[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
In the court's April 6, 1994, Memorandum of Decision the plaintiff was awarded damages of $1338 plus costs of $145. In his April 12, 1994, Motion for Clarification, the plaintiff correctly notes certain errors and omissions in the court's calculation of damages. Accordingly, the previous judgment is modified as follows:
1. Security Deposit. In the original judgment, the security deposit and interest of $1300 was set off against plaintiff's damages. Because the plaintiff had already credited the security against unpaid rent, the defendant is not entitled to such set off.
2. Interest. Pursuant to paragraph 12 of the lease, plaintiff is entitled to collect interest on the amount of unpaid rent at the rate of 12% per annum, totalling $294.
3. Realtor's Fees. Plaintiff seeks $1,041.66 paid to the realtor to re-rent the premises. Plaintiff's application is denied as such fee would be incurred whether or not the defendant's defaulted.
The amended judgment, therefore, is in the amount of $2932.
4. Attorney's Fees. Paragraph 12 of the lease allows the plaintiff to collect reasonable attorneys' fees not to exceed 15% of the judgment or $440.
To summarize, judgment shall enter for the plaintiff in the CT Page 4714 amount of $2932 plus $440 in attorneys fees. Costs of $145 are awarded.
SO ORDERED.
Holzberg, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 4718